UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7888



STANLEY MARK BALLENGER,

                                              Plaintiff - Appellant,

          versus


JOHN BARKLEY, SCDC Inmate Service Coordinator,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(CA-03-3333-6-18AK)


Submitted:   February 18, 2005            Decided:    March 11, 2005


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Mark Ballenger, Appellant Pro Se. David Michael Tatarsky,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Stanley Mark Ballenger appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Ballenger v. Barkley, No.

CA-03-3333-6-18AK (D.S.C. Nov. 15, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -